            Case 1:19-cv-03589-DLB Document 26 Filed 11/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

GREATER NEW YORK MUTUAL                            *
INSURANCE COMPANY t/u/o, t/o/u
WESTMORELAND COOPERATIVE,                          *

       Plaintiff,                                  *

       v.                                          *       CASE NO.:     1:19-cv-03589-DLB

STONESTREET CONTRACTING, INC.,                     *

       Defendant.                                  *

*      *       *     *    *    *   *     *   *    *     *    *                          *
               JOINT LINE REQUESTING FOR LOCAL RULE 111 ORDER

       The Parties jointly advise that this case has been settled. Therefore, pursuant to Local

Rule 111, the Parties request an Order dismissing the case without prejudice to the right of a

Party to move for good cause to reopen the case within thirty (30) days if the settlement is not

consummated.

Respectfully Submitted,

/s/ Bryant S. Green                            /s/ Samuel J. DeBlasis , II
Craig D. Roswell, Esq. (Bar No. 01186)         Samuel J. DeBlasis, II, Esq. (Bar No. 10586)
Bryant S. Green, Esq. (Bar No. 19752)          DECARO DORAN SICILANO GALLAGHER AND
NILES, BARTON & WILMER, LLP                    DEBLASIS, LLP
111 S. Calvert St., Suite 1400                 17251 Melford, Blvd. Ste. 200
Baltimore, MD 21202                            Bowie, Maryland 20715
(410) 783-6421                                 (301) 352-4950
(410) 783-6478 – facsimile                     (301) 352-8691 – facsimile
bsgreen@nilesbarton.com                        sdeblasis@decarodoran.com
cdroswell@nilesbarton.com                      Attorneys for Defendant,
Attorneys for Plaintiff,                       Stonestreet Contracting, Inc.
Greater New York Mutual Insurance
Company




                                               1
            Case 1:19-cv-03589-DLB Document 26 Filed 11/16/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 16th day of November, 2020, I served the foregoing

Joint Line Requesting for Local Rule 111 Order was electronically on the following via the

Court’s CM/ECF system:

Samuel J. DeBlasis, II, Esq.
17251 Melford, Blvd. Ste. 200
Bowie, Maryland 20715
Attorneys for Defendant,
Stonestreet Contracting, Inc.
                                          /s/ Bryant S. Green
                                          Bryant S. Green, Esq. (Bar No. 19752)
4810-9540-8594, v. 1




                                             2
